UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Date of report (Date of earliest event reported): May 15, 2009 (May 13, HRPT PROPERTIES TRUST (Exact Name of Registrant as Specified in Its Charter) Maryland (State or Other Jurisdiction of Incorporation) 1-9317 04-6558834 (Commission File Number) (IRS Employer Identification No.) 400 Centre Street, Newton, Massachusetts 02458 (Address of Principal Executive Offices) (Zip Code) 617-332-3990 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. At the Company’s annual shareholders’ meeting held on May 13, 2009, the Company’s shareholders adopted an amendment to the Company’s declaration of trust that authorizes the Company’s board of trustees, or the Board, to effect reverse splits of the Company’s common shares of beneficial interest, or common shares, in order to meet listing requirements of the New York Stock Exchange or other principal securities exchange on which the Company’s common shares are listed for trading or for any other purpose the Board by unanimous vote determines to be in the Company’s best interest.The Board is now authorized to accomplish reverse splits of the Company’s common shares from time to time by any lawful means. In addition, on May 13, 2009, the shareholders elected William A. Lamkin as an Independent Trustee in Group II and Adam D. Portnoy as a Managing Trustee in Group II, each for an additional three year term of office until the Company’s annual shareholders’ meeting in 2012 and when his successor shall have been elected and qualified.Frederick N. Zeytoonjian as an Independent Trustee in Group I and Barry M. Portnoy as a Managing Trustee in Group I, with a term of office expiring in 2011, and Patrick F. Donelan, as an Independent Trustee in Group III, with a term of office expiring in 2010 (and in each case until his successor shall have been elected and qualified), continue to serve as the
